DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation(s):
receiving, from a radiation capture component of an electronic device
has/have been interpreted under 35 U.S.C. 112(f) because it uses/they use generic placeholder(s):
device
coupled with functional language:
receiving
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder(s) is/are not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claim(s) %% has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
cameras; sensors
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant wishes to provide 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2014/0046184, of record) in view of Halperin (US 2013/0267791).
Regarding claims 1 and 11, Heinrich discloses a method and system for determining an occurrence of a sleep behavior or disorder ([0023]: “sleep disorder diagnosis/screening”), the method comprising: receiving from a radiation capture component of an electronic device, a first signal corresponding to a sequence of radiation reflected form a subject ([0026]: “light detecting camera”; [0027]: “pattern of infrared light onto a patient”; [0035]: “breathing wave”, Fig. 3); determining a heart rate of the subject based on the detected signal ([0034]: “heart rate”); determining an occurrence of a sleep behavior or disorder based on the heart rate ([0037], [0038]; providing diagnosis of one or more sleep disorders”; “Fig. 2 shows that the data is used to “determine diagnosis 207”); in response to the occurrence of the sleep behavior or disorder, causing a notice about the occurrence of the sleep behavior or disorder to be provided ([0051]: “determination of operation 207 may be output to a patient and/or doctor”).  Heinrich does not explicitly disclose filtering the signal by reducing at least one energy peak of the reflected sequence of radiation.  However, Halperin teaches filtering out temperature signals that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant systems.
Regarding claims 2, 12, and 14, Heinrich does not explicitly disclose receiving, from a sensor, information about a temperature in vicinity of the subject.  However, Halperin teaches filtering out temperature signals obtained from a temperature sensor that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant systems.
Regarding claims 3 and 13, Heinrich does not explicitly disclose that the first signal is filtered based on the temperature.  However, Halperin teaches filtering out temperature signals obtained from a temperature sensor that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claims 4 and 15, Heinrich discloses that the notice is provided to a mobile device of a user separate from the subject ([0051]: “transmitted to a computer at doctor’s office or other remote device”).
Regarding claim 5, Heinrich discloses that the user is an adult ([0051]: “doctor” is an adult) but does not explicitly disclose that the subject is juvenile.  However, one having ordinary skill in the art would have found it obvious that a juvenile may be the subject under investigation by the claimed method and system, so that people of all ages may benefit.
Regarding claims 6 and 16, Heinrich discloses providing an alert to a healthcare provider ([0051]: “doctor” is a healthcare provider).
Regarding claims 7 and 17, Heinrich discloses that the notice is provided via the electronic device ([0051]: “display”).
Regarding claims 10 and 20, Heinrich discloses that the notice is provided to a home monitoring hub ([0051]: the “display” is connected to a monitoring hub that is home where it is stationed).

Claim(s) 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2014/0046184, of record) in view of Halperin (US 2013/0267791), as applied to claims 1 and 11, in view of Heneghan (US 2010/0152543, of record).
([0061]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the storing of Heneghan to the sleep monitoring of Heinrich and Halperin, as to provide storage of useful information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JASON M IP/Primary Examiner, Art Unit 3793